Citation Nr: 1226096	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for low back disability and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Anchorage, Alaska Regional Office (RO) of the United States Department of Veterans Affairs (VA). Jurisdiction over the case was subsequently transferred to the Seattle, Washington RO.

In December 2011, the Board granted a motion to advance this appeal on the Board's docket. In January 2012, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), for the scheduling of a Board hearing. In March 2012, the Veteran had a video conference hearing before the undersigned Veterans Law Judge. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue that the Board is adjudicating in this decision.


FINDINGS OF FACT

1. The Veteran did not appeal a July 1994 rating decision denying service connection for low back disability.

2. The evidence received since the July 1994 rating decision includes evidence that is not duplicative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

In a July 1994 rating decision, the RO denied service connection for low back disability. The RO noted that the Veteran had been treated on one occasion in service for low back pain (November 1974) but was not found to have a low back disorder on his service separation examination and did not receive further treatment for his low back until years following his discharge from service.  The RO essentially denied the claim based on its determination that the Veteran's current low back disorder was not related to his active service.  The Veteran was notified of the decision but did not file a notice of disagreement with the decision or submit any pertinent evidence within one year of the letter notifying him of the decision.

The evidence of record at the time of the July 1994 rating decision included the Veteran's December 1993 claim in which he stated that he had a low back disorder in service and that the disorder had persisted since service.  He also reported that he initially received post-service treatment for the disorder in 1985.  The evidence added to the record includes the Veteran's written statements and sworn testimony indicating that he received VA treatment for his back in service in 1975 or 1976 and that he has been receiving continuous treatment for his back since his discharge from service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, the evidence is new and material and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for low back disability is granted.


REMAND

In light of the Board's decision granting reopening of the Veteran's claim, the RO must adjudicate the reopened claim on a de novo basis.  

Moreover, the Board has determined that further development of the record should be completed before the originating agency adjudicates the reopened claim.  Specifically, the record reflects that the Veteran's service treatment records were obtained in response to the Veteran's initial claim but those records do not include the report of medical history completed in connection with the Veteran's discharge examination.  In addition, the record does not reflect that the RO has attempted to obtain the Veteran's service personnel records, which could be supportive of the Veteran's claim.  Therefore, further development to obtain the these service records is in order.

In addition, after appropriate development to obtain any other outstanding pertinent records is completed, the Veteran should be afforded a VA examination to determine the etiology of all low back disorders present during the pendency of this claim in order to comply with VA's duty to assist him in the development of the facts pertinent to this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of the Veteran's report of medical history in connection with his service discharge examination and a copy of his service personnel records.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any other available evidence pertinent to the Veteran's claim.  

3.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all low back disorders present during the period of this claim.  The claims folders and a copy of any pertinent evidence in virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

Based on the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


